            Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 1 of 21


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8     CHICKEN RANCH RANCHERIA OF                        CASE NO. 1:19-CV-0024 AWI SKO
       ME-WUK INDIANS, BLUE LAKE
 9     RANCHERIA, CHEMEHUEVI INDIAN                      ORDER RE: CROSS MOTIONS FOR
       TRIBE, HOPLAND BAND OF POMO                       SUMMARY JUDGMENT
10     INDIANS, and ROBINSON
       RANCHERIA
11
                                  Plaintiffs,
12
       v.
13                                                       (Docs. 35 and 38)
       GAVIN NEWSOM, Governor of
14     California, and STATE OF
       CALIFORNIA,
15
                                  Defendants.
16

17                                              I. Background
18           The Indian Gaming Regulatory Act (“IGRA”) set up a statutory basis for the operation and
19 regulation of gaming by Indian tribes. Three classes of gaming were defined. Class I and II

20 consist of social games, bingo, and non-banking card games. Class III is the residual category and

21 consists of what is common thought of as Nevada style gambling. In order for an Indian tribe to

22 conduct class III gaming it must, among other things, enter into a compact with the state in which

23 they are located.

24           The State of California entered into class III gaming compacts with a number of Indian
25 tribes in 1999 (“1999 Compacts”). The 1999 Compacts are set to end on December 31, 2020 with

26 an automatic extension to June 30, 2022. Plaintiffs Chicken Ranch Rancheria of Me-Wuk Indians,
27 Blue Lake Rancheria, Chemehuevi Indian Tribe, Hopland Band of Pomo Indians, and Robinson

28 Rancheria (“Tribal Plaintiffs”) have 1999 Compacts with California. In 2014, the Tribal Plaintiffs
           Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 2 of 21


 1 joined several other Indian tribes who have 1999 Compacts to form the Compact Tribes Steering

 2 Committee (“CTSC”). In 2015, the CTSC and California started to negotiate the terms of a new

 3 agreement on class III gaming to replace the 1999 Compacts which were coming to the end of

 4 their terms. Negotiations took place over the next few years. Dissatisfied with the negotiations,

 5 Tribal Plaintiffs filed suit against The State of California and Governor Gavin Newsom (“State

 6 Defendants”) on January 4, 2019. The Tribal Defendants withdrew from the CTSC on September

 7 26, 2019.

 8          The Tribal Plaintiffs and State Defendants have filed cross motions for summary judgment
 9 which cover the same subject matter. The parties agree on the nature of the dispute. The State

10 Defendants summarize it as: “The Plaintiff Tribes allege in their Second Amended Complaint for

11 Declaratory and Injunctive Relief (SAC) that the State Defendants violated the Indian Gaming

12 Regulatory Act (IGRA), 25 U.S.C. §§ 2710-2712, 18 U.S.C. §§ 1166-1167. Specifically, the

13 Plaintiff Tribes allege that during class III gaming compact negotiations the State Defendants

14 insisted that they agree to include subjects in their new compacts that violate IGRA.” Doc. 38-1,

15 1:6-8. The Tribal Plaintiffs agree that their claim is that “the State’s take it or leave it offer, which

16 included improper subjects of negotiation and an illegal tax” constituted a failure on the part of the

17 State Defendants to “negotiate[e] in good faith” under IGRA. Doc. 35-1, 1:24-26. For evidence,

18 the parties have provided a record of negotiations (“RON”). Docs. 34-1 through 34-24.

19

20                                            II. Legal Standard
21          Summary judgment is appropriate when it is demonstrated that there exists no genuine
22 issue as to any material fact, and that the moving party is entitled to judgment as a matter of law.

23 Fed. R. Civ. P. 56(c); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Fortyune v.

24 American Multi-Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004).

25

26                                              III. Discussion
27 A. IGRA

28          IGRA states that “Any Indian tribe having jurisdiction over the Indian lands upon which a

                                                       2
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 3 of 21


 1 class III gaming activity is being conducted, or is to be conducted, shall request the State in which

 2 such lands are located to enter into negotiations for the purpose of entering into a Tribal-State

 3 compact governing the conduct of gaming activities. Upon receiving such a request, the State shall

 4 negotiate with the Indian tribe in good faith to enter into such a compact.” 25 U.S.C. §

 5 2710(d)(3)(A). The good faith negotiation requirement of IGRA is not without teeth. Sections

 6 2710(d)(7)(B)(i)-(vii) provide a detailed remedial scheme designed to prevent a State from seeking

 7 to wrongfully inhibit an Indian tribe from engaging in class III gaming activity. Under that

 8 procedure, 180 days after an Indian tribe requests the opening of negotiations with the state, that

 9 Indian tribe may bring suit to (1) compel a state to enter into negotiations with the tribe for the

10 purpose of entering into a compact, or (2) to compel a state to negotiate in good faith. 25 U.S.C. §

11 2710(d)(7)(B)(i); 25 U.S.C. § 2710(d)(7)(A)(i). In such an action, an Indian tribe must first

12 introduce evidence that (1) a compact has not been entered, and (2) the state (a) did not respond to

13 the request to negotiate, or (b) did not respond to the request in good faith. 25 U.S.C. §

14 2710(d)(7)(B)(ii). Thereafter, the burden shifts to the State to prove that it negotiated in good faith

15 to conclude a compact. 25 U.S.C. § 2710(d)(7)(B)(ii).

16          Importantly for the case at hand, IGRA sets out the provisions that may be contained in a
17 compact governing class III gaming (25 U.S.C. § 2710(d)(3)(C)(i-vii)) and what courts may

18 consider in determining whether the a state negotiated in good faith (25 U.S.C. §

19 2710(d)(7)(B)(iii)(I) and (II)). A compact may contain provisions relating to:

20          (i) the application of the criminal and civil laws and regulations of the Indian tribe
            or the State that are directly related to, and necessary for, the licensing and
21          regulation of such activity;
22          (ii) the allocation of criminal and civil jurisdiction between the State and the Indian
            tribe necessary for the enforcement of such laws and regulations;
23
            (iii) the assessment by the State of such activities in such amounts as are necessary
24          to defray the costs of regulating such activity;
25          (iv) taxation by the Indian tribe of such activity in amounts comparable to amounts
            assessed by the State for comparable activities;
26
            (v) remedies for breach of contract;
27
            (vi) standards for the operation of such activity and maintenance of the gaming
28          facility, including licensing; and

                                                       3
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 4 of 21


 1          (vii) any other subjects that are directly related to the operation of gaming
            activities.
 2

 3 25 U.S.C. § 2710(d)(3)(C). In determining whether the State has negotiated (regarding the

 4 permissible § 2710(d)(3)(C) topics) in good faith, a court

 5          (I) may take into account the public interest, public safety, criminality, financial
            integrity, and adverse economic impacts on existing gaming activities, and
 6
            (II) shall consider any demand by the State for direct taxation of the Indian tribe or
 7          of any Indian lands as evidence that the State has not negotiated in good faith.
 8   25 U.S.C. § 2710(d)(7)(B)(iii).
 9          The Ninth Circuit has found that Section 2710(d)(3)(C) provides an exhaustive list of
10 provisions that may be contained in a compact, specifically noting that “IGRA limits [the]

11 permissible subjects of negotiation” to those topics. Rincon Band of Luiseno Mission Indians of

12 the Rincon Reservation v. Schwarzenegger, 602 F.3d 1019, 1028-29 n.9 (9th Cir. 2010). The

13 Ninth Circuit reasoned that “it is clear from the legislative history that by limiting the proper

14 topics for compact negotiations to those that bear a direct relationship to the operation of gaming

15 activities, Congress intended to prevent compacts from being used as subterfuge for imposing

16 State jurisdiction on tribes concerning issues unrelated to gaming.” Coyote Valley Band of Pomo

17 Indians v. Cal. (In re Indian Gaming Related Cases Chemehuevi Indian Tribe), 331 F.3d 1094,

18 1111 (9th Cir. 2003) (“Coyote Valley II”).

19          An attempt to negotiate (or refusal to negotiate based on) topics not enumerated in Section
20 2710(d)(3)(C) violates a state’s duty to negotiate in good faith. Fort Independence Indian

21 Community v. California, 679 F. Supp. 2d 1159, 1172 (E.D. Cal. 2009). “[G]ood faith should be

22 evaluated objectively based on the record of negotiations, and that a state’s subjective belief in the

23 legality of its requests is not sufficient to rebut the inference of bad faith created by objectively

24 improper demands.” Rincon, 602 F.3d at 1041, citing Mashantucket Pequot Tribe v. Connecticut,

25 913 F.2d 1024, 1033 (2d Cir. 1990).

26          The sixth and seventh of the enumerated categories act as a catch-all: “The phrases
27 ‘standards for the operation of [gaming] activity’ and ‘any other subjects . . . directly related to the

28 operation of gaming activities’ are naturally read as catch-all categories. Viewed in context, those

                                                       4
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 5 of 21


 1 terms are broader than the more specific topics enumerated in paragraphs (3)(C)(i)-(v).”

 2 Chemehuevi Indian Tribe v. Newsom, 919 F.3d 1148, 1152 (9th Cir. 2019) (“Chemehuevi Indian

 3 Tribe”). The general subject of negotiation is a “compact governing the conduct of gaming

 4 activities.” 25 U.S.C. § 2710(d)(3)(A). The U.S. Supreme Court has stated that “‘class III gaming

 5 activity’ is what goes on in a casino—each roll of the dice and spin of the wheel.” Michigan v.

 6 Bay Mills Indian Cmty., 572 U.S. 782, 792 (2014). Sections 2710(d)(3)(C)(i)-(v) permit

 7 negotiations on topics tied “directly related to, and necessary for, the licensing and regulation of

 8 such activity.” 25 U.S.C. § 2710(d)(3)(C)(i). Sections 2710(d)(3)(C)(vi) and (vii) then allow a

 9 broader discussion of topics “directly related to the operation of gaming activities.” 25 U.S.C. §

10 2710(d)(3)(C)(vii). These operations encompass not only class III gaming itself but also the

11 surrounding cluster of activity that allows the gaming to take place.

12          Against this legal backdrop, the parties disagree as to whether the topics the State
13 Defendants tried to negotiate over were permitted by IGRA. The State Defendants argue “the

14 Record shows that the State Defendants are not in bad faith because they have never demanded

15 that either the CTSC or the Plaintiff Tribes include in their new compacts topics that are

16 unlawful….These subjects, which include provisions for revenue sharing with non-gaming tribes,

17 mitigation payments to local governments, and protections for basic labor rights, are all proper

18 IGRA negotiation topics. Moreover, even if any of the topics exceeded IGRA’s scope, the State

19 could lawfully negotiate and offer the Plaintiff Tribes meaningful concessions to include them in

20 new compacts.” Doc. 38-1, 1:16-23. The Tribal Plaintiffs have identified (1) state tort laws, (2)

21 state environmental laws, (3) subjecting the Tribal Plaintiffs to the jurisdiction of local

22 governments, (4) recognition and enforcement of state spousal and child support orders, (5) state

23 minimum wage laws, (6) anti-discrimination laws, and (7) labor laws as the topics the State

24 Defendants tried to negotiate over that were not permitted by IGRA. See, Doc. 35-1, page i.

25 Additionally, the Tribal Plaintiffs disagree with the State Defendants’ second point and assert that

26 “A meaningful concession cannot, however, be exchanged for the inclusion of provisions that fall
27 outside of the scope of the seven permissible compact subjects identified in 25 U.S.C. §

28 2710(d)(3)(C).” Doc. 35-1, 32:21-24.

                                                       5
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 6 of 21


 1

 2 B. Topics of Negotiation

 3         The State Defendants argue that there is no IGRA violation because these seven issues
 4 were only topics of negotiation and never insisted upon: “none of the so-called demands identified

 5 in the Plaintiffs’ Motion constitute either hard-line or take-it-or-leave-it mandates by State

 6 Defendants. The Newsom Administration remains willing to negotiate with both CTSC and the

 7 Plaintiff Tribes, either individually or collectively, regarding all of these compact topics.” Doc. 42,

 8 14:10-13, emphasis in the original. However, a hard demand is not required for a problem under

 9 IGRA standards. “[A] ‘hard line’ stance is not inappropriate so long as the conditions insisted

10 upon are related to legitimate state interests regarding gaming and the purposes of IGRA.” Rincon,

11 602 F.3d at 1039. “IGRA limits permissible subjects of negotiation in order to ensure that tribal-

12 state compacts cover only those topics that are related to gaming and are consistent with IGRA’s

13 stated purpose.” Id. at 1028-29, emphasis added. Raising issues outside the scope of Section

14 2710(d)(3)(C) is “strong, if not determinative, evidence of bad faith.” Fort Independence Indian

15 Community, 679 F. Supp. 2d at 1172 (“topics other than those enumerated by section

16 2710(d)(3)(C) are prohibited topics of negotiation”). However, offering meaningful concessions

17 may rebut the suggestion of bad faith arising from improper demands. Rincon, 602 F.3d at 1036.

18

19 1. Labor, Minimum Wage, and Anti-Discrimination Law

20         The State Defendants sought to include several provisions dealing with employment
21 standards, namely anti-discrimination, minimum wage, and a labor relations ordinance:

22         (f) Adopt and comply with tribal law no less stringent than federal laws forbidding
           harassment, including sexual harassment, in the workplace, forbidding employers
23         from discrimination in connection with the employment of persons to work or
           working for the Gaming Operation or in the Gaming Facility on the basis of race,
24         color, religion, ancestry, national origin, gender, marital status, medical condition,
           sexual orientation, age, disability, gender identity, genetic information, military or
25         veteran status, and any other protected groups under California law, and forbidding
           employers from retaliation against persons who oppose discrimination or
26         participate in employment discrimination proceedings…
27         ….
28         (j) Adopt and comply with the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,

                                                      6
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 7 of 21

            the United States Department of Labor regulations implementing the Fair Labor
 1          Standards Act, 29 C.F.R. § 500 et seq., the State’s minimum wage law set forth in
            California Labor Code section 1182.12 and the State Department of Industrial
 2          Relations regulations implementing the State’s minimum wage law, Cal. Code
            Regs. tit. 8, § 11000 et seq. Notwithstanding the foregoing, only the federal
 3          minimum wage laws set forth in the Fair Labor Standards Act, 29 Code of Federal
            Regulations, part 500 et seq., shall apply to tipped employees.
 4
            ….
 5
            Sec. 12.10 Labor Relations. Notwithstanding any other provision of this Compact,
 6          and except as otherwise provided by applicable federal law, this Compact shall be
            null and void if, on or before its effective date, the Tribe has not confirmed the
 7          enactment or continuing effect of the Tribal Labor Relations Ordinance set forth in
            Appendix G to this Compact, and the Gaming Activities may continue only as long
 8          as the Tribe maintains the ordinance. The Tribe shall provide written notice to the
            State that it has adopted the ordinance, along with a copy of the ordinance as
 9          adopted.
10 Doc. 34-17, RON Vol 16, 9130-31, 9137, and 9145.

11          The Tribal Plaintiffs assert that all of these topics are “unrelated to the regulation of class
12 III gaming and do not promote the purposes of the IGRA.” Doc. 36-1, 24:12-13. The Tribal

13 Plaintiffs also argue that the minimum wage language exceeded that scope because it “would

14 apply with equal force to all persons employed in the Gaming Operation, not just to those

15 employees responsible for the playing of class III games and for the counting and accounting of

16 gaming revenue generated therefrom.” Doc. 35-1, 23:1-5. This appears to make it roughly

17 consistent with the anti-discrimination provision which would apply to persons “working for the

18 Gaming Operation or in the Gaming Facility.” Doc. 34-17, RON Vol 16, 9130.

19          The catch-all provision of Section 2710(d)(3)(C)(vii) permits negotiation over “any other
20 subjects that are directly related to the operation of gaming activities.” 25 U.S.C. §

21 2710(d)(3)(C)(vii). The Ninth Circuit has interpreted that provision to cover negotiation over “a

22 labor ordinance addressing only organizational and representational rights and applicable only to

23 employees at tribal casinos and related facilities…. this provision is ‘directly related to the

24 operation of gaming activities’ and thus permissible pursuant to 25 U.S.C. § 2710(d)(3)(C)(vii).

25 Without the ‘operation of gaming activities,’ the jobs this provision covers would not exist; nor,

26 conversely, could Indian gaming activities operate without someone performing these jobs.”
27 These proposed provisions which cover employment standards fall squarely within the holding of

28 Coyote Valley II, whose reasoning was not limited to employees directly working on class II

                                                        7
            Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 8 of 21


 1 gaming but rather explicitly to “employees at tribal casinos and related facilities.” Id.

 2           Additionally, the Tribal Plaintiffs state that the labor relations provision has been
 3 superseded by new case law in Casino Pauma v. NLRB, 888 F.3d 1066 (9th Cir. 2018) which

 4 found that the National Labor Relations Act applies to Indian tribes operating casinos. This makes

 5 the “inclusion of the [labor relations provision] in their compacts superfluous, unenforceable and

 6 needlessly confusing.” Doc. 35-1, 26:12-13. However, this does not render it a subject unfit to

 7 bring up in negotiation.

 8           These topics are within the scope of 25 U.S.C. § 2710(d)(3)(C)(vii) and the State
 9 Defendants’ attempts to negotiate are not per se evidence of bad faith. But because these topics

10 are not at the heart of the gaming activity and only somewhat connected (they are not directly

11 related to the class III gaming itself but related to the overall operation of the facilities in which

12 the gaming take place), the state should also provide “meaningful concessions” in exchange for

13 making demands on these topics. See Big Lagoon Rancheria v. California, 759 F. Supp. 2d 1149,

14 1162 (N.D. Cal. 2010); Coyote Valley II, 331 F.3d at 1111. In Coyote Valley II, the Ninth Circuit

15 concluded that the labor representation provision “falls within the scope of § 2710(d)(3)(C)(vii)

16 and that, under the circumstances of this case, the State did not act in bad faith in requiring that

17 Coyote Valley adopt it or forgo entering a compact…. Given that the State offered numerous

18 concessions to the tribes in return for the Labor Relations provision (including the right to

19 exclusive operation of Las Vegas-style class III gaming in California), it did not constitute bad

20 faith for the State to insist that this interest be addressed in the limited way provided in the

21 provision.” Id. at 1115-6.1

22

23 2. Tort Law

24           In the negotiations, the State Defendants sought to include the provision:
25           The Tribe shall adopt, and at all times hereinafter shall maintain in continuous
             force, an ordinance that provides for all of the following:
26
27   1
       The Ninth Circuit has only discussed “meaningful concessions” in the context of fee demands. See Coyote Valley II,
28   331 F.3d at 1111; Rincon, 602 F.3d at 1036. The expansion of the requirement to other topics of negotiation relies on
     the precedent of Big Lagoon Rancheria, 759 F. Supp. 2d at 1162.

                                                               8
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 9 of 21

           (1) The ordinance shall provide that the Tribe shall adopt as tribal law, provisions
 1         that are the same as California tort law to govern all claims of bodily injury,
           personal injury, or property damage directly arising out of, connected with, or
 2         relating to the operation of the Gaming Operation, Gaming Facility, or the Gaming
           Activities, including but not limited to injuries resulting from entry onto the Tribe’s
 3         land for purposes of patronizing the Gaming Facility or providing goods or services
           to the Gaming Facility, provided that such injury occurs at the Gaming Facility or
 4         on a road accessing the Facility exclusively. California law governing punitive
           damages and attorney’s fees need not be a part of the ordinance. Further, the Tribe
 5         may include in the ordinance required by this subdivision a requirement that a
           person asserting any claim(s) for money damages against the Tribe for bodily
 6         injury, personal injury, or property damage file those claims within the time periods
           applicable for the filing of claims for money damages against public entities under
 7         California Government Code section 810 et seq. Under no circumstances shall
           there be any awards of punitive damages or attorney’s fees or costs.
 8
           (2) The ordinance shall also expressly provide for waiver of the Tribe’s sovereign
 9         immunity and its right to assert sovereign immunity with respect to resolution of
           such claims in the Tribe’s tribal court system with jurisdiction over the subject
10         matter, or if there is no tribal court system, by a three-member tribal claims
           commission with jurisdiction over the subject matter, but only up to the ten million
11         dollar ($10,000,000) Policy limit; provided, however, such waiver shall not be
           deemed to waive or otherwise limit the Tribe’s sovereign immunity for any portion
12         of the claim that exceeds the ten million dollar ($10,000,000) Policy limit,
           whichever is greater, or for punitive damages or attorneys’ fees.
13
           (3) The ordinance shall allow for the claim to be resolved in the Tribe’s tribal court
14         system (Tribal Court), or if there is no Tribal Court with jurisdiction over the
           subject matter, by the three (3)-member Claims Commission). No member of the
15         Claims Commission may be employed by the Gaming Facility or Gaming
           Operation. Resolution of the dispute before the Tribal Court or Claims
16         Commission shall be at no cost to the Claimant (excluding Claimant’s own
           attorney’s fees and expenses). The Tribal Court or Claims Commission must afford
17         the Claimant with a fair dispute resolution process that incorporates the essential
           elements of due process.
18

19 Doc. 34-17. RON Vol. 16, 9139-40. The Tribal Plaintiffs argue that “the inclusion of these

20 provisions conflicts with a number of federal court decisions that have held that a state cannot use

21 the compacting process to impose state tort law upon tribal gaming operations.” Doc. 35-1, 10:6-9.

22 In support, the Tribal Plaintiffs cite to Pueblo of Santa Ana v. Nash, 972 F. Supp. 2d 1254

23 (D.N.M. 2013) and Navajo Nation v. Dalley, 896 F.3d 1196 (10th Cir. 2018).

24         In Pueblo of Santa Ana, the gaming compact included the provision:
25         A. Policy Concerning Protection of Visitors. The safety and protection of visitors to
           a Gaming Facility is a priority of the Tribe, and it is the purpose of this Section to
26         assure that any such persons who suffer bodily injury or property damage
           proximately caused by the conduct of the Gaming Enterprise have an effective
27         remedy for obtaining fair and just compensation. To that end, in this Section, and
           subject to its terms, the Tribe agrees to carry insurance that covers such injury or
28         loss, agrees to a limited waiver of its immunity from suit, and agrees to proceed

                                                     9
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 10 of 21

            either in binding arbitration proceedings or in a court of competent jurisdiction, at
 1          the visitor's election, with respect to claims for bodily injury or property damage
            proximately caused by the conduct of the Gaming Enterprise. For purposes of this
 2          Section, any such claim may be brought in state district court, including claims
            arising on tribal land, unless it is finally determined by a state or federal court that
 3          IGRA does not permit the shifting of jurisdiction over visitors’ personal injury suits
            to state court.
 4

 5 Pueblo of Santa Ana, 972 F. Supp. 2d at 1256-57. The court concluded IGRA did not permit

 6 shifting the jurisdiction of these types of tort claims to state courts, reasoning “[Section

 7 2710(d)(3)(C)](ii), the only subparagraph in this section of the statute that mentions jurisdiction,

 8 permits an allocation of jurisdiction between the State and the Indian tribe, only as necessary for

 9 the enforcement of laws and regulations of the State or Indian tribe, that are directly related to, and

10 necessary for, licensing and regulation of class III gaming activities. The Court finds no

11 justification for concluding that the IGRA intends the extension of state court jurisdiction for any

12 other purpose than resolution of issues involving the licensing and regulation of class III gaming.

13 A personal injury claim arising from the negligent serving of alcohol has no bearing whatsoever

14 on the licensing or regulation of class III gaming activities.” Pueblo of Santa Ana, 972 F. Supp. 2d

15 at 1264, emphasis in original. Similarly, in Navajo Nation, the Tenth Circuit was faced with a

16 similar jurisdiction shifting provision for personal injury claims arising from inside casino

17 facilities and interpreted the language of Section 2710(d)(3)(C)(i) and (ii) as insufficient to permit

18 that kind of agreement under IGRA. See Navajo Nation, 896 F.3d at 1209-10.

19          The State Defendants point out that the language they sought to add to the gaming compact
20 did not try to shift jurisdiction from tribal to state courts but only required the Tribal Plaintiffs to

21 adopt “a state-law legal standard for tribal courts to apply when adjudicating personal injury

22 claims relating to the operation of their Gaming Operation, Gaming Facility, or Gaming

23 Activities.” Doc. 42, 20:8-10. The State Defendants argument has merit as Pueblo of Santa Ana

24 and Navajo Nation held that shifting jurisdiction of such claims from tribal courts to state courts

25 was not a permitted topic of negotiation under IGRA but did not speak to the question of

26 importing state legal standards into tribal law.
27          The Tribal Plaintiffs also argue, in the alternative, that this demand for conforming tribal
28 law to state law violated IGRA because it is too broad as it covered “all claims of bodily injury,

                                                       10
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 11 of 21


 1 personal injury, or property damage directly arising out of, connected with, or relating to the

 2 operation of the Gaming Operation, Gaming Facility, or the Gaming Activities, including but not

 3 limited to injuries resulting from entry onto the Tribe’s land for purposes of patronizing the

 4 Gaming Facility or providing goods or services to the Gaming Facility, provided that such injury

 5 occurs at the Gaming Facility or on a road accessing the Facility exclusively.” Doc. 34-17. RON

 6 Vol. 16, 9139.

 7          As the Ninth Circuit has described it, the question is whether the topic “is so attenuated
 8 from gameplay that it falls outside of paragraph (3)(C)(vii).” Chemehuevi Indian Tribe, 919 F.3d

 9 at 1153, citing 25 U.S.C. § 2710(d)(3)(C)(vii). Turning again to Coyote Valley II, the Ninth

10 Circuit reasoned that “Without the ‘operation of gaming activities,’ the jobs this provision covers

11 would not exist; nor, conversely, could Indian gaming activities operate without someone

12 performing these jobs.” Coyote Valley II, 331 F.3d at 1116. As discussed above, Coyote Valley II

13 permitted the negotiation of labor representation over support staff jobs in addition to workers

14 directly performing gaming functions; the language covered “Class III Gaming Employees and

15 other employees associated with the Tribe’s Class III gaming enterprise, such as food and

16 beverage, housekeeping, cleaning, bell and door services, and laundry employees at the Gaming

17 Facility or any related facility, the only significant purpose of which is to facilitate patronage at

18 the Gaming Facility.” Id.

19          In the present case, the proposed language appears to only cover individuals who travel to
20 the casino for the purpose of taking part in gaming activities and without whom the gaming

21 activities would not prosper. The State Defendants sought to set legal standards for personal

22 injury claims that would not have arisen but for the gaming activity and for which there is a

23 connection to the gaming activity. The provision governs claims persons might have against the

24 Tribal Plaintiffs on the grounds of the gaming facilities. While this is at the very edge of

25 relevance, it can be reasonably argued that the topic is still within the scope of 25 U.S.C. §

26 2710(d)(3)(C)(vii). The State Defendants’ attempt to negotiate the issue is not per se evidence of
27 bad faith. However, this is a subject for which the State Defendants need to provide meaningful

28 concessions. See Big Lagoon Rancheria, 759 F. Supp. 2d at 1162.

                                                      11
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 12 of 21


 1

 2 3. Spousal and Child Support

 3         The State Defendants initially sought to have the Tribal Plaintiffs directly recognize and
 4 provide automatic compliance with state spousal and child support orders:

 5         (e) As a matter of comity, the Tribe shall, with respect to the earnings of any person
           employed at the Gaming Operation or Gaming Facility, comply with all earnings
 6         withholding orders for support of a child, or spouse or former spouse, and all other
           orders by which the earnings of an employee are required to be withheld by an
 7         employer pursuant to chapter 5 (commencing with section 706.010) of division 1 of
           title 9 of part 2 of the California Code of Civil Procedure, and with all earnings
 8         assignment orders for support made pursuant to chapter 8 (commencing with
           section 5200) of part 5 of division 9 of the California Family Code or section 3088
 9         of the California Probate Code.
10 Doc. 34-5, RON Vol. 4, 1592. Through negotiation, this was changed to:

11         (d) Under principles of comity, the Tribe shall enact an ordinance granting its tribal
           court, or if it has no tribal court, a hearing officer appointed by the Tribe,
12         jurisdiction and authority to recognize and enforce tribal or state court child or
           spousal support judgments entered against any person employed at the Gaming
13         Operation or Gaming Facility (Family Support Ordinance). The failure of the Tribe
           to comply with the Family Support Ordinance shall not constitute a material breach
14         of this Compact. The Tribe shall promulgate the Family Support Ordinance within
           sixty (60) days after the effective date of this Compact. The Family Support
15         Ordinance must incorporate the following provisions:
16         (1) At a hearing at which the employee is given personal notice, the tribal court or
           hearing officer shall recognize and enforce any state court child or spousal order
17         presented to the tribal court or hearing officer, unless the employee can prove by a
           preponderance of evidence presented, any of the following: (i) that the state court
18         that entered the judgment did not have personal jurisdiction over the employee; (ii)
           the state court did not have jurisdiction over the subject matter; (iii) the judgment
19         was obtained by fraud that deprived the employee of an adequate opportunity to
           present his/her case; (iv) the judgment conflicts with another final conclusive
20         judgment of a court of competent jurisdiction; or (v) the state court judge was
           biased against the employee.
21
           (2) The Gaming Facility shall, upon being presented with a tribal court judgment or
22         hearing officer decision that recognizes the state court judgment: (i) withhold from
           the employee’s work check any amount awarded by the tribal court or hearing
23         officer against the employee and necessary to satisfy all or a portion of the state
           court judgement recognized by the tribal court or hearing officer, and (ii) remit the
24         amount withheld to the party in whose favor the judgment was entered. The Tribe’s
           grant of jurisdiction to the tribal court or hearing officer shall include a procedure
25         allowing the employee to apply for a claim of exemption from all or a portion of
           the judgment to pay for the employee’s necessities of life as defined in the
26         Ordinance.
27 Doc. 35-17, RON Vol 16, 9144-45. The Tribal Plaintiffs argue that “the recognition and

28 enforcement of state spousal and child support orders is not related in any way to the operation of

                                                     12
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 13 of 21


 1 ‘gaming activities’ at the Tribes’ gaming facilities.” Doc. 35-1, 21:17-19. The State Defendants

 2 do not provide an argument specifically addressed at spousal and child support.

 3          This is a topic that falls beyond the permitted scope. Again, the standard is whether the
 4 topic “is so attenuated from gameplay that it falls outside of paragraph (3)(C)(vii).” Chemehuevi

 5 Indian Tribe, 919 F.3d at 1153, citing 25 U.S.C. § 2710(d)(3)(C)(vii). The State Defendants were

 6 seeking to include regulations on legal rights that exist independently of any gaming operations.

 7 Spousal and child support obligations are affected by employment and income but would still exist

 8 even in the absence of the gaming related job. The Ninth Circuit found employment regulations

 9 directly related to the operation of gaming activities because “Without the ‘operation of gaming

10 activities,’ the jobs this provision covers would not exist; nor, conversely, could Indian gaming

11 activities operate without someone performing these jobs.” Coyote Valley II, 331 F.3d at 1116.

12 With employment and personal injury regulations, the State Defendants were trying to regulate the

13 relationship between the Tribal Plaintiffs and persons working at or enjoying the services of the

14 gaming facilities; the nexus of those relationships was the gaming activity. With spousal and child

15 support, the State Defendants were arguably trying to regulate the relationship between the

16 employees and third party family members who have no connection with the gaming activity; the

17 nexus of those relationships was not the gaming activity. This is a topic which pulled the

18 negotiations into a field wholly collateral to the operation of gaming facilities.

19          Even if such payments were proper topics of negotiation, the mechanism by which the
20 State Defendants sought to enforce those claims were improper. The original language sought to

21 have the Tribal Plaintiffs directly enforce state court orders. Instead of having the issue resolved

22 by tribal courts, the execution was meant to be automatic. That is, the relevant court making

23 decisions was to be a state court. In that way, this is akin to the jurisdiction shifting which was

24 prohibited by Pueblo of Santa Ana v. Nash, 972 F. Supp. 2d 1254 (D.N.M. 2013) and Navajo

25 Nation v. Dalley, 896 F.3d 1196 (10th Cir. 2018).

26          The State Defendants’ attempt to negotiate the issue of spousal and child support is per se
27 evidence of bad faith. The State Defendants have to make a strong demonstration of good faith to

28 rebut this conclusion. See Rincon, 602 F.3d at 1036 (“Because we hold above that general fund

                                                      13
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 14 of 21


 1 revenue sharing is neither authorized by IGRA nor reconcilable with its purposes, it is difficult to

 2 imagine what concessions the State could offer to rebut the strong suggestion of bad faith arising

 3 from such demands.”).

 4

 5 4. Environmental Laws and Local Authorities

 6           The State Defendants sought to include provisions that set up a system of environmental
 7 review:

 8           Sec. 11.1. Off-Reservation Environmental Impact Requirement Procedures.
 9           The Tribe shall not commence construction on any Project until the requirements of
             section 11.0 and any dispute resolution procedures related to the Project initiated
10           pursuant to sections 11.0 or 13.0 are completed.
11           (a) If the scope of a Project would allow the Tribe to operate no more than a
             cumulative total of three-hundred forty-nine (349) Gaming Devices and upon the
12           completion of the Project the Tribe will operate no more than a cumulative total of
             three hundred forty-nine (349) Gaming Devices in all of its Gaming Facilities, the
13           procedures specified in sections 11.3 through 11.5 and, if required under section
             11.5, subdivision (g), the Tribal Environmental Impact Document (TEID)
14           procedures of sections 11.6 through 11.10, shall apply to the Project.
15           (b) If, upon the completion of a Project, the Tribe will operate a cumulative total of
             three hundred fifty (350) Gaming Devices or more in all its Gaming Facilities, the
16           procedures specified in sections 11.3 through 11.5 and, if required under section
             11.5, subdivision (g), the Tribal Environmental Impact Report (TEIR) procedures
17           of sections 11.10 through 11.17 shall apply to the Project.
18           (c) Nothing herein shall preclude the Tribe from undertaking multiple activities that
             may constitute Projects.
19
             (d) To the extent any terms in this section 11.0 are not defined in this Compact,
20           they will be interpreted and applied consistent with the policies and purposes of the
             California Environmental Quality Act, California Public Resources Code section
21           21000 et seq. (CEQA) and the National Environmental Policy Act of 1969, 42
             U.S.C. § 4332 et seq. (NEPA).
22
             Sec. 11.2. Tribal Environmental Protection Ordinance.
23
             The Tribe shall adopt an ordinance incorporating the processes and procedures
24           required under section 11.0 (Tribal Environmental Protection Ordinance). In
             fashioning the Tribal Environmental Protection Ordinance, the Tribe will
25           incorporate the relevant policies and purposes of NEPA and CEQA consistent with
             legitimate governmental interests of the Tribe and the State, as reflected in section
26           11.0. No later than one hundred and twenty (120) days before starting the
             environmental review process required by section 11.0 for a Project, the Tribe will
27           submit its Tribal Environmental Protection Ordinance to the State for review. If
             within sixty (60) days after receiving it, which time shall be extended up to an
28           additional thirty (30) days upon the State’s request, the State identifies aspects of

                                                       14
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 15 of 21

           the Tribal Environmental Protection Ordinance that it believes are inconsistent with
 1         section 11.0, the matter will be resolved in accordance with the dispute resolution
           provisions of section 13.0 and the Project may not commence until that dispute is
 2         resolved.
 3 Doc. 34-17. RON Vol. 16, 9102-103. Of note, the State Defendants are asking for compliance

 4 with CEQA and NEPA in these provisions. This language would apply to “Projects”:

 5         Sec. 2.25. “Project” means (i) the construction of a new Gaming Facility, (ii) a
           renovation, expansion or modification of an existing Gaming Facility, or (iii) other
 6         activity involving a physical change to the reservation environment, provided the
           principal purpose of which is directly related to the activities of the Gaming
 7         Operation, and any one of which may cause a Significant Effect on the Off-
           Reservation Environment. For purposes of this definition, section 11.0, and
 8         Appendix B, “reservation” refers to the Tribe’s Indian lands within the meaning of
           IGRA or lands otherwise held in trust for the Tribe by the United States.
 9

10 which further references “Gaming Facilities” and “Gaming Operations”:

11         Sec. 2.13. “Gaming Facility” or “Facility” means any building in which Gaming
           Activities or any Gaming Operations occur, or in which the business records,
12         receipts, or funds of the Gaming Operation are maintained (but excluding off-site
           facilities primarily dedicated to storage of those records, and financial institutions),
13         which may include parking lots, walkways, rooms, buildings, and areas that
           provide amenities to Gaming Activity patrons, if and only if, the principal purpose
14         of which is to serve the activities of the Gaming Operation, provided that nothing
           herein prevents the conduct of class II gaming (as defined under IGRA) therein.
15
           Sec. 2.14. “Gaming Operation” means the business enterprise that offers and
16         operates Gaming Activities, whether exclusively or otherwise, but does not include
           the Tribe’s governmental or other business activities unrelated to the operation of
17         the Gaming Facility.
18 Doc. 34-17. RON Vol. 16, 9035 and 9032. The Tribal Plaintiffs argue that this level of

19 environmental regulation is not permitted. Doc. 35-1, 14:24.

20         Further, the Tribal Plaintiffs particularly object to a push by the State Defendants to require
21 them to negotiate environmental mitigation with local governments:

22         Sec. 11.15. Intergovernmental Agreement.
23         (a) Before the commencement of a Project, and no later than the issuance of the
           Final TEIR to the County and/or the City, the Tribe shall offer to commence
24         government-to-government negotiations with the County and/or the City, and upon
           the County’s and/or the City’s acceptance of the Tribe’s offer, the parties shall
25         negotiate on a government-to-government basis and shall enter into enforceable
           written agreements (hereinafter “intergovernmental agreement”) with the County
26         and/or the City with respect to the matters set forth below:
27         (1) The timely mitigation of any Significant Effect on the Off-Reservation
           Environment (which effects, consistent with the policies and purposes of NEPA
28         and CEQA as described in Appendix B, Off-Reservation Environmental Impact

                                                      15
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 16 of 21

            Analysis Checklist), where such effect is attributable, in whole or in part, to the
 1          Project, unless the parties agree, based upon the information required by section
            11.14, subdivision (e), that the particular mitigation is infeasible, taking into
 2          account economic, environmental, social, technological, or other considerations.
 3 Doc. 34-17, RON Vol. 16, 9125. A failure to come to an agreement would force the Tribal

 4 Plaintiffs to enter into arbitration with the local government entities:

 5          Sec. 11.16. Arbitration.
 6          To foster good government-to-government relationships and to assure that the
            Tribe is not unreasonably prevented from commencing a Project and benefiting
 7          therefrom, if an intergovernmental agreement with the County, the City, or Caltrans
            if required by section 11.15, subdivision (b), is not entered within seventy-five (75)
 8          days of the submission of the Final TEIR, or such further time as the Tribe and the
            County, the City, or Caltrans (for purposes of this section the “parties”) may agree
 9          in writing, any party may demand binding arbitration before a JAMS arbitrator
            pursuant to JAMS Comprehensive Arbitration Rules with respect to any remaining
10          disputes arising from, connected with, or related to the negotiation.
11 Doc. 34-17, RON Vol. 16, 9127.

12          The Northern District has held that “the State may not impose its environmental and land
13 use regulations on the Tribe absent authority from Congress. However, the State could negotiate

14 for compliance with such regulations to the degree to which they are ‘directly related’ to the

15 Tribe’s gaming activities or can be considered ‘standards’ for the operation of and maintenance of

16 the Tribe’s gaming facility under 25 U.S.C. § 2710(d)(3)(C)(vi) and (vii)” with a key limitation

17 that “the State may not in good faith insist upon a blanket provision in a tribal-State compact with

18 Big Lagoon which requires future compliance with all State environmental and land use laws, or

19 provides the State with unilateral authority to grant or withhold its approval of the gaming facility

20 after the Compact is signed.” Big Lagoon Rancheria, 759 F. Supp. 2d at 1153-54 (describing an

21 earlier ruling dealing with the same parties on the same issue). Ultimately, the Northern District

22 held that “The State may request environmental mitigation measures so long as they (1) directly

23 relate to gaming operations or can be considered standards for the operation and maintenance of

24 the Tribe’s gaming facility, (2) are consistent with the purposes of IGRA and (3) are bargained for

25 in exchange for a meaningful concession.” Id. at 1162; see also Rincon, 602 F.3d at 1033 (“(a) for

26 uses ‘directly related to the operation of gaming activities’ in § 2710(d)(3)(C)(vii), (b) consistent
27 with the purposes of IGRA, and (c) not ‘imposed’ because it is bargained for in exchange for a

28 ‘meaningful concession.’”).

                                                      16
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 17 of 21


 1          The proposed language suggests that the State Defendants were seeking to impose chunks
 2 of environmental laws on the Tribal Plaintiffs’ “Gaming Facilities.” While it is not as broad as a

 3 blanket requirement to comply with all future environmental law, it is significant. The State

 4 Defendants argue that they “did not insist on any particular terms, including on a need for an

 5 agreement with the local county government regarding mitigation.” Doc. 43, 9:1-3. The State

 6 Defendants point out that in February 2017, they changed the counterparty for the mitigation

 7 agreement, substituting the State of California in place of the local counties. Doc. 34-12, RON

 8 Vol. 11, 3716-18. But, the extensive language quoted above describing the requirement of having

 9 intergovernmental agreement with counties and/or cities was the “State’s full draft compact for

10 CTSC discussion October 15, 2018.” Doc. 34-17, RON Vol. 16, 9125. And, as late as September

11 2019, the State Defendants were still talking about “provisions that require intergovernmental

12 agreements with affected local governments regarding mitigation and arbitration when the tribe

13 and the locals cannot reach agreement.” Doc. 34-23, RON Vol. 22, 9957. The record appears to

14 show a consistent push to subject the Tribal Plaintiffs to a comprehensive environmental

15 regulatory scheme and negotiation with local governmental entities.

16          Turning to the three part test, since all of the regulations appear tied to “Gaming
17 Facilities,” they are related to the operation of gaming activities. In part, IGRA was “intended to

18 promote tribal development.” Rincon, 602 F.3d at 1034, citing 25 U.S.C. § 2702. There is no

19 suggestion that the environmental provisions were added as a hidden means to prevent the

20 building, renovation, or expansion of gaming facilities by Tribal Plaintiffs. As part of the overall

21 negotiation to renew the 1999 Compact, they can be said to be consistent with the promotion of

22 tribal development. Thus, the State Defendants’ attempt to negotiate the issue is not per se

23 evidence of bad faith. However, this is a subject for which the State Defendants need to provide

24 meaningful concessions.

25

26 5. Tribal Nation Grant Fund
27          The 1999 Compacts included provisions requiring the Tribal Plaintiffs to contribute to the
28 Revenue Sharing Trust Fund (“RSTF”) and the Special Distribution Fund (“SDF”). The RSTF

                                                      17
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 18 of 21


 1 provides funding to Indian tribes in California that do not operate gaming facilities. The SDF

 2 creates an account to pay for programs designed to offset any negative effects of gaming activities.

 3 The Ninth Circuit ultimately ruled that requiring Indian tribes to fund the RSTF and SDF was

 4 within the scope of Section 2710(d)(3)(C)(vii) and that the state offered “meaningful concessions”

 5 in exchange for that funding. Coyote Valley II, 331 F.3d 1094, 1111-14. The Ninth Circuit said

 6 that the state’s concession to Indian tribes of an exclusive right to operate class III gaming

 7 throughout California was “exceptionally valuable and bargained for” but could not be considered

 8 a concession in any future negotiations. Rincon, 602 F.3d at 1037.

 9         With renegotiation, the State Defendants sought to have the Tribal Plaintiffs contribute to a
10 new Tribal Nation Grant Fund (“TNGF”). The TNGF would fund a program that provides grants

11 to Indian tribes in California that do not operate gaming facilities or operate only limited gaming

12 facilities. In negotiations, the Tribal Plaintiffs proposed a RSTF II instead of the TNGF in July

13 2019; the State Defendants expressed openness to considering that alternative proposal. Doc. 34-

14 24, RON Vol. 22, 9948. Soon thereafter, the Tribal Plaintiffs withdrew from the CTSC.

15         The Tribal Plaintiffs argue that this is a form of taxation that is not permitted by IGRA.
16 Doc. 35-1, 28:4-9. From what is presented, the purpose of TNGF appears to be similar to the

17 RSTF. There was negotiation over what form the fund should take. As the Ninth Circuit has

18 found the RSTF appropriate under IGRA so long as there were meaningful concessions offered in

19 exchange, the same result should hold true in this case. See Coyote Valley II, 331 F.3d at 1111.

20

21 C. Meaningful Concessions

22         State Defendants argue that, on the topics the Tribal Plaintiffs objected to, their negotiating
23 positions were never inflexible or absolute but rather they were always open to discussion and

24 compromise. Doc. 38-1, 12:18-25. They point out that it was ultimately the Tribal Plaintiffs who

25 walked away from negotiations. Doc. 38-1, 14:12-13. However, given the nature of the topics the

26 State Defendants raised, meaningful concessions are required to rebut the evidence the Tribal
27 Plaintiffs have pointed to that suggest bad faith. What constitutes a meaningful concession is

28 something beyond that which is negotiated as part of a standard IGRA compact that only covers

                                                     18
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 19 of 21


 1 topics directly dealing with gaming activity. Rincon, 602 F.3d at 1039 (“gaming rights that tribes

 2 are entitled to negotiate for under IGRA, like device licensing and time, see § 2701(d)(3)(C)(vi),

 3 cannot serve as consideration for general fund revenue sharing; the consideration must be for

 4 something ‘separate’ than basic gaming rights.”).

 5          To establish that meaningful concessions were made, the State Defendants need to argue
 6 specifically what concessions were offered in exchange for what topics: “the State argues that the

 7 value of its offers during compact negotiations should be analyzed as a whole, not piecemeal….we

 8 disagree that the State makes ‘meaningful concessions’ whenever it offers a bundle of rights more

 9 valuable than the status quo. As previously explained, IGRA endows states with limited

10 negotiating authority over specific items. Accepting the State’s ‘holistic’ view of negotiations

11 would permit states to lump together proposals for taxation, land use restrictions, and other

12 subjects along with IGRA class III gaming rights. Such a construction of IGRA would violate the

13 purposes and spirit of that law.” Rincon, 602 F.3d at 1040. “Although we do not inquire into the

14 adequacy of consideration as a general rule, when the consideration must necessarily be divided

15 into two parts--that which IGRA contemplates and that which is outside of IGRA--we cannot

16 bundle the rights being negotiated and compare the whole to the status quo as our method for

17 determining whether the concessions are meaningful. The consideration in exchange for the

18 revenue sharing must be independently meaningful in comparison to the status quo, i.e. not

19 illusory (or illegal) if standing alone.” Id. at 1040 n.23.

20          The State Defendants have not provided granular argument concerning meaningful
21 concessions. They provide a list of concessions and then argue generally “Taken together, these

22 concessions made throughout State Defendants’ proposed compacts are significant. They provide

23 Plaintiff Tribes with a longer compact with no requirement to acquire or pay for Gaming Device

24 licenses, and the ability to resolve all patron disputes, employee claims, and damage claims within

25 their tribal court system. And potentially most notable, under the State’s proposed compact the

26 Plaintiff Tribes could be eligible to pay no SDF, RSTF, or TNGF payments. This is a valuable
27 proposal that greatly improves upon the Plaintiff Tribes’ existing 1999 Compacts. To the extent

28 that any material concessions are required under IGRA, this proposal satisfies any such

                                                       19
          Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 20 of 21


 1 obligations.” Doc. 43, 19:4-10.

 2          First, the ability to resolve disputes within the tribal court system is the legal default
 3 position. Indeed, as discussed above, changing the venue of patron personal injury and employee

 4 claims from tribal court to state court is not a permitted topic of IGRA negotiation. See Pueblo of

 5 Santa Ana v. Nash, 972 F. Supp. 2d 1254 (D.N.M. 2013); Navajo Nation v. Dalley, 896 F.3d 1196

 6 (10th Cir. 2018). Second, this appears to be the type of holistic analysis Rincon disapproved of. It

 7 is the burden of State Defendants to link specific concessions as being offered in return for

 8 specific topics. See Big Lagoon Rancheria, 759 F. Supp. 2d at 1162 (“However, the record of

 9 negotiations does not show that either of these offers was related to the proposed environmental

10 mitigation measures; instead, they appear to have been offered in exchange for general fund

11 revenue sharing.”). The State Defendants also have to explain in detail how much a benefit the

12 concessions actually would provide to the Tribal Plaintiffs. See Id. (the concessions listed by the

13 state were “(1) the right to operate up to 349 gaming devices and (2) continued receipt of RSTF

14 payments, even though Big Lagoon would no longer be a non-gaming tribe….Without any context

15 or comparison, the State simply declares that they were valuable. This is not sufficient.”).

16          In this case, the record of negotiations is many thousands of pages long. “The district
17 court need not examine the entire file for evidence establishing a genuine issue of fact, where the

18 evidence is not set forth in the opposing papers with adequate references so that it could

19 conveniently be found.” Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).

20 While the State Defendants assert that they have negotiated in good faith in general, they have not

21 provided citation to specific instances during the negotiation to support their assertion.

22

23 D. Conclusion

24          The Tribal Plaintiffs have met their burden of producing evidence the State Defendants did
25 not negotiate in good faith by raising topics in negotiations that were beyond the scope permitted

26 by IGRA or which required some form of meaningful concession in return. The State Defendants
27 have not met their burden of providing affirmative evidence that they did negotiate in good faith

28 sufficient to rebut the Tribal Plaintiffs’ evidence. It is adjudicated the State Defendants did not

                                                       20
         Case 1:19-cv-00024-AWI-SKO Document 77 Filed 03/31/21 Page 21 of 21


 1 negotiate in good faith.

 2         IGRA’s remedial procedures are as follows:
 3         (iii) If, in any action described in subparagraph (A)(i), the court finds that the State
           has failed to negotiate in good faith with the Indian tribe to conclude a Tribal-State
 4         compact governing the conduct of gaming activities, the court shall order the State
           and the Indian Tribe [tribe] to conclude such a compact within a 60-day period.
 5
           ….
 6
            (iv) If a State and an Indian tribe fail to conclude a Tribal-State compact governing
 7         the conduct of gaming activities on the Indian lands subject to the jurisdiction of
           such Indian tribe within the 60-day period provided in the order of a court issued
 8         under clause (iii), the Indian tribe and the State shall each submit to a mediator
           appointed by the court a proposed compact that represents their last best offer for a
 9         compact. The mediator shall select from the two proposed compacts the one which
           best comports with the terms of this Act and any other applicable Federal law and
10         with the findings and order of the court.
11 25 U.S.C. § 2710(d)(7)(B).

12

13                                               IV. Order
14         The Tribal Plaintiffs’ motion for summary judgment is GRANTED.
15         The State Defendants’ motion for summary judgment is DENIED.
16         Accordingly, the parties ARE HEREBY ORDERED to proceed pursuant to the remedial
17 process set forth in the IGRA, 25 U.S.C. § 2710(d)(7)(B)(iii)-(vii). As the immediate remedy, the

18 parties ARE HEREBY ORDERED to conclude a gaming compact within 60 days of the date of

19 this order or to provide a proposed stipulation to extend the time for concluding the gaming

20 compact.

21
     IT IS SO ORDERED.
22

23 Dated: March 31, 2021
                                                 SENIOR DISTRICT JUDGE
24

25

26
27

28

                                                      21
